Citation Nr: 9904646	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


REMAND

The veteran had active service from June 1966 to March 1968.

This appeal arises from a February 1997 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for peripheral 
neuropathy (neurological problems).  

The service medical records are silent with regard to any 
complaints of or findings associated with peripheral 
neuropathy.  The post-service evidence of record consists of 
various private medical treatment reports from the Doctors 
Regional Medical Center, Memorial Medical Center, Spohn 
Health System, The Neurological Clinic, and Vela Medical 
Center extending from August 1987 to October 1996, which show 
that the veteran received treatment for difficulty with 
ambulating and that a diagnosis of cerebellar impairment, 
hereditary versus demyelinating process was made.  Outpatient 
treatment reports from the VA Medical Center at Corpus 
Christi, Texas extending from March 1997 to October 1997 are 
also of record.  Included within reports is a March 1997 
neurological consultation report, indicating that the 
veteran's peripheral neuropathy component could be related to 
Agent Orange exposure and an April 1997 Agent Orange 
examination report, showing diagnoses of spinocerebellar 
ataxia and peripheral neuropathy.  

In a May 1998 statement, after examining the veteran, E. H. 
G., M.D., from Coastal Bend Neurology, found cerebellar 
ataxia with significant findings of peripheral neuropathy.  
The physician then stated that he could not find much 
correlation between the veteran's peripheral neuropathy and 
his cerebellar ataxia.  E. G. concluded that there may be 
some other underlying factors that may have caused the 
veteran's peripheral neuropathy. 

In a May 1998 statement, R. V., M.D., acknowledged reviewing 
the veteran's medical records and recalled that the veteran 
served in Vietnam and had progressive, debilitating problems 
with ataxia.  The physician then referenced the claim of 
entitlement to service connection for peripheral neuropathy.  
The physician stated that the claim was denied on the basis 
that the veteran's peripheral neuropathy was attributed to 
his spinal cerebellar ataxia.  The physician then explained 
that after reviewing prior examinations and test results, he 
found that the veteran had cerebellar ataxia and pronounced 
peripheral neuropathy.  In addition, there was no correlation 
between the veteran's clinical neuropathy and his cerebellar 
ataxia.  The physician then referred to two articles, a 1996 
article from Brain Publication regarding clinical features on 
patients with spinal cerebellar ataxia type one (SCA 1) and a 
January 1995 article from the Neurology Journal regarding 
clinical neuropathic and genetic studies in SCA 1 patients.  
At this time, it is noted that the aforementioned articles 
are not of record.  Nevertheless, in his statement, the 
physician concluded that while the veteran has, on a 
congenital basis, SCA 1, he also has severe peripheral 
neuropathy that has compounded his underlying process and has 
made him essentially functionless and unemployable.  The 
veteran has an underlying congenital illness that combined 
with this severe peripheral neuropathy accelerated his 
deterioration of health, physically and mentally.  The 
physician then stated that he and the veteran were siblings 
and, as such, he has observed the worsening of the veteran's 
condition over the last few years.  The physician added that 
the herbicides the veteran was exposed to in Vietnam, via his 
exposure to Agent Orange, caused the peripheral neuropathy.  
The physician also stated, as a board certified internist who 
had seen thousands of patients for over 22 years, that the 
definite etiology of the peripheral neuropathy may never be 
unequivocally determined, but it could well be secondary to 
herbicide exposure.   

In response to the physician's statement, in August 1998, the 
RO acknowledged that diagnoses of spino-cerebellar ataxia and 
severe peripheral neuropathy had been made.  The RO also 
acknowledged the veteran's contentions, which attributed his 
peripheral neuropathy to in-service Agent Orange exposure.  
The RO then referenced the above-discussed medical statement, 
which indicates that the veteran's peripheral neuropathy was 
not a condition related to the spino-cerebellar ataxia, as 
according to the veteran's physician peripheral neuropathy is 
not a finding with spinal cerebellar ataxia, type one.  The 
RO then stated while that point is conceded, review of The 
Merck Manual, Sixteenth Edition, page 1500-1502, shows that 
peripheral neuropathy may be a symptom of spinal ataxia 
(Table 128-2).  The RO then noted that the denial of 
entitlement to service connection was predicated on the fact 
that the veteran's peripheral neuropathy was not diagnosed as 
acute or subacute peripheral neuropathy.  The disorder is 
chronic and severe.   

All veterans who served in the Republic of Vietnam are 
presumed to have been exposed to Agent Orange, unless there 
is affirmative evidence to the contrary.  The regulations 
also provide that if a veteran was exposed to an herbicide 
agent during service, service connection for certain 
diseases, including acute and subacute peripheral neuropathy, 
may be established if manifest to a degree of 10 percent 
within a year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

In addition to the foregoing, where a disease is not 
specifically mentioned in applicable statute and regulation 
and when a disease is first diagnosed after service, service 
connection may still be established by evidence demonstrating 
that the disease in fact was incurred in service, aggravated 
by service, or related to service or events from service.  
Velez v. West, 11 Vet. App. 142 (1998); Brock v. Brown, 
10 Vet. App. 155 (1997); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In this case, the veteran has submitted a well-grounded 
claim.  It is presumed that he was exposed to Agent Orange 
while in service, a diagnosis of peripheral neuropathy has 
been made, and in a May 1998 statement, R. V., M.D., argued 
that the veteran's peripheral neuropathy could be related to 
his herbicide exposure.  Considering the foregoing, the Board 
of Veterans' Appeals (Board) finds that a medical opinion is 
required in order to identify what type of peripheral 
neuropathy the veteran currently has and to determine whether 
the veteran's peripheral neuropathy is at least as likely 
than not attributable to service or any events from service 
service.  

The Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991).  As such, additional development is warranted.

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence which may support his 
contentions. All pertinent records 
obtained, should be associated with the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for peripheral neuropathy 
since service, including any additional, 
pertinent medical reports from Coastal 
Bend Neurology; VA Medical Center at 
Corpus Christi, Texas; Doctors Regional 
Medical Center; Memorial Medical Center; 
Spohn Health System; The Neurological 
Clinic; and Vela Medical Center.  The RO 
should also attempt to obtain any 
additional medical reports from R. V., 
M.D., including the referenced article 
from the 1996 Brain Publication regarding 
clinical features on patients with SCA 1 
and January 1995 article from the 
Neurology Journal regarding clinical 
neuropathic and genetic studies in SCA 1 
patients.  After any further necessary 
information and authorization are 
obtained from the veteran, the RO should 
obtain any pertinent clinical data.  If 
any records are found, the RO should 
incorporate them into the veteran's 
claims folder.  

4.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
neurologist or other appropriate 
specialist in order to determine the 
current nature and extent and etiology of 
his peripheral neuropathy.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should identify what type of 
peripheral neuropathy the veteran has, 
i.e., specify whether the evidence 
supports a diagnosis of acute, subacute, 
or chronic peripheral neuropathy.  The 
examiner should comment on the etiology 
of the peripheral neuropathy and provide 
an opinion on whether it is at least as 
likely than not that the disorder is 
related to service or any events from 
service, including Agent Orange exposure, 
or at least as likely than not 
attributable to the veteran's spinal 
cerebellar ataxia type one disability.  
All reasons and rationales for any 
conclusion reached should be discussed 
and the examiner should reference the May 
1998 opinion of R. V., M.D., and The 
Merck Manual, Sixteenth Edition, pages 
1500-1502 (Table 128-2).  

The veteran's claims folder must be made 
available to the examiner for review 
prior to the examination. 

5.  The RO should review the additional 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  The RO should then 
readjudicate the veteran's claims of 
entitlement to service connection for 
peripheral neuropathy, claimed as 
secondary to Agent Orange exposure.  All 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions should be considered.  If the 
veteran's claims remain in a denied 
status, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should include notice 
of any additional pertinent laws and 
regulations that were used, if 
appropriate, notice of any additional 
medical articles or excerpts used, see 
Thurber v. Brown, 5 Vet. App. 119 (1993), 
and a full discussion of action taken on 
the veteran's claim.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The requisite time to 
respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

